Citation Nr: 0315316	
Decision Date: 07/09/03    Archive Date: 07/17/03	

DOCKET NO.  00-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for acute myelocytic 
leukemia, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from November 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim for service connection for acute 
myelocytic leukemia, claimed as due to exposure to ionizing 
radiation.

In July 2002, the Board issued a decision denying service 
connection for acute myelocytic leukemia, claimed as due to 
exposure to ionizing radiation.  However, shortly before the 
decision was issued, the United States Court of Appeals for 
Veterans Claims (Court) addressed VA's duty to assist and to 
notify a veteran of information and evidence necessary to 
substantiate a claim and of the obligation of VA with respect 
to its duty to assist the claimant in obtaining evidence.  It 
was subsequently determined that in order to ensure due 
process of law, the July 2002 decision had to be vacated.  

A review of the record reveals the veteran has not been 
accorded a notification letter pertaining to the Veterans 
Claims Assistance Act of 2000 (VCAA).   

Additionally, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit, in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 
Nos. 02-7304-7305, 7316 (Fed. Cir. May 1, 2003), has 
heightened VA's duty to assist and notify even more.  A 
review of the record shows the RO has not adequately provided 
the veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence in support of 
a claim.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names and 
addresses of any medical providers who 
have expressed opinions concerning the 
nature and etiology of his leukemia.  
Appropriate action should be undertaken 
to contact any medical provider 
identified and to obtain their opinions 
regarding the etiology of the veteran's 
leukemia.  As indicated in DAV, the 
veteran has up to one year to submit any 
supporting evidence. 

2.  The RO must then review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty to assist regulations, found at 66 
Fed. Reg. 45,620-382 (August 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Thereafter, the case should again be reviewed by the RO.  If 
the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case which must contain notice of all relevant actions 
taken on the claim for benefits, and be afforded a reasonable 
opportunity for response before the record is returned to the 
Board for further review.

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


